                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:19CR397
                                            )
      vs.                                   )
                                            )                   ORDER
MELVIN L. WILSON and                        )
SKYLER F. SANDERS,                          )
                                            )
                    Defendants.             )


       This matter is before the court on the defendant, Skyler F. Sanders’s Unopposed
Motion to Continue Trial [93]. Counsel needs additional time because counsel has
received substantial additional discovery from the plaintiff, which counsel has not been
able to review. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [93] is granted, as follows:

      1. The jury trial, for both defendants, now set for May 25, 2021, is continued to
         July 20, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and July 20, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).



      DATED: May 13, 2021.

                                                BY THE COURT:


                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
